Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2021 has been entered.
 
REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 16-27 are allowed, renumbered to claims 1-12, respectively.

The following is an examiner’s statement of reasons for allowance:

Kuge et al. (US 2019/0159117 A1) discloses a user equipment (UE) and a mobility management entity (MME) associated with a visited public land mobile network (VPLMN), wherein the UE is configured to transmit to the MME an attach request, and the MME sends an attach accept message to the UE, wherein the attach accept message includes ID information associated with slice type allowed by the VPLMN.



Paredes (US 2013/0267225 A1) discloses a service level agreement (SLA) between a home network service provider of a visiting subscriber and a visited network being executed and in effect, wherein quality of service (QoS) parameters are specified by the SLA, and service or services requested by the visiting subscriber in a visited network is approved based on the QoS parameters.

Ni et al. (US 2019/0191367  A1) discloses a first network slice instance is selected in a VPLMN, and a second network slice instance is selected in home PLMN (HPLMN), wherein the first and second slice instances jointly provide service for a UE by interaction between various functions in the VPLMN and the HPLMN (paragraph 94).

Wang et al. (US 2016/0066175 A1) discloses during an attach process of a UE, wherein information about a roaming service provider selected by a subscriber is generated by a home subscriber server of a home network according to "a mapping relationship between a subscriber identifier and an identifier of the roaming service provider selected by the subscriber, where the mapping relationship is provided by a roaming service support system (paragraph 37).



Regarding claims 16 and 22, prior arts of record fail to disclose “receiving, from the first network entity, an attach response message including second information associated with a service type allowed by the visited PLMN and third information for mapping between the service type allowed by the visited PLMN and a service type subscribed in the home PLMN” and “wherein the second information and the third information are determined based on the first information and the SLA”, as recited in claim 16, and similarly recited in claim 22, in combination with other claimed limitations.

Regarding claims 19 and 25, prior arts of record fail to disclose “receiving, from the second network entity, a response message including second information associated with a service type allowed by the visited PLMN among the at least one service type for the visited PLMN requested by the terminal and third information for mapping between the service type allowed by the visited PLMN and a service type subscribed in the home PLMN” and “wherein the second information and the third information are determined based on the first information and the SLA”, as recited in claim 19, and similarly recited in claim 25, in combination with other claimed limitations.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL LAI/Primary Examiner, Art Unit 2645